 1   Stephan A. Barber (SBN 70070)
     JRG Attorneys at Law
 2   318 Cayuga Street
     Salinas, CA 93901
 3   Telephone:    (831) 754-2444
     Facsimile:    (831) 269-7089
 4
     Attorneys for MIRABEL HOTEL AND
 5   RESTAURANT GROUP LLC

 6
                                UNITED STATES DISTRICT COURT
 7

 8                           NORTHERN DISTRICT OF CALIFORNIA

 9
      PETER STROJNIK,                                   Case No.: 19-cv-02529-SVK
10
                            Plaintiff,                  STIPULATION FOR DISMISSAL AND
11                                                      [PROPOSED] ORDER DISMISSING
      vs.                                               ACTION
12
      MIRABEL HOTEL AND RESTAURANT
13    GROUP LLC,

14                          Defendant.

15

16          It is hereby stipulated between Plaintiff Peter Strojnik, in prose, and Defendant Mirabel

17   Hotel and Restaurant Group LLC, by and through its attorney Stephan A. Barber, as follows:

18          1.     Plaintiffs Complaint shall be dismissed with prejudice.

19          2.     Each party will bear his/its own costs and fees.

20          3.     All court dates and deadlines shall be vacated and the case closed.

21   IT IS SO STIPULATED.

22   Dated: March 6, 2020                         By:     ls/Peter Stroinik
                                                          Peter Strojnik, Plaintiff
23

24   Dated: March 3, 2020                        JRG ATTORNEYS AT LAW

25
                                                  By:    Isl Stephan A. Barber
26                                                      Stephan A. Barber
                                                        Attorneys for Mirabel Hotel and Restaurant
27
                                                        Group LLC
28
                                               1
                        STIPULATION FOR DISMISSAL AND (PROPOSED] ORDER
 1                                        [PROPOSED] ORDER

 2
 3          The Court has read and approved the above Stipulation of the Parties. Pursuant to the

 4   above Stipulation, all dates and deadlines in this matter are vacated and the action is hereby

 5   dismissed with prejudice and closed.

 6   IT IS SO ORDERED.

 7

 8   Dated: - March 6, 2020
              - - - - - - -- - -
                                                           Susan van Keulen
 9                                                         United States District Court Magistrate
10                                                         Magistrate Judge

11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27
28
                                                2
                         STIPULATION FOR DISMISSAL AND lPROPOSEDI ORDER
